DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Hollingsworth on 8/30/2022.

The application has been amended as follows: 

Claim 6
The method of claim 1, wherein using multi-dimensional correlation of 

Claim 7
The method of claim 1, wherein determining the cross-correlation peak comprises: 
coarsely searching the magnitude of the 
determining, within a vicinity of the cross-correlation peak, at least two opposing gradient vectors in proximity to the cross-correlation peak; 
determining, within the vicinity of the cross-correlation peak, a zero-phase line of the cross-correlated 
using the at least two opposing gradient vectors in proximity to the cross-correlation peak and the zero-phase line to estimate the cross-correlation peak.


Reasons for Allowance
Claims 1-21, 23-24, and 49 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 14, and 18 are allowable for substantially the same reasons as set forth on pages 10-12 of the Non-Final Rejection mailed 10/27/2021. Claim 21 has incorporated all the limitations of claim 22, and is also allowable for the reasons set forth on pages 10-12 of the Non-Final Rejection mailed 10/27/2021. The dependent claims necessarily contain all the limitations of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793